Smith, J.
Lewis, the plaintiff in error, filed a bill in chancery to subject certain real estate to the payment of a judgment rendered in his favor in October, 1842, against one Dicken.
The facts disclosed by the bills and answers are as follows :
In the year 1836, Dicken conveyed the property in question to Alexander Worth, as the agent of one Simpson, to secure a debt amounting to about 1,900 dollars, due from Dicken to Simpson. In 1838, Dicken having paid Simpson *121a part of that sum, Worth took from him three notes for the payment to Simpson of about 1,500 dollars, and gave him a bond for the conveyance of the property to him on the payment of those notes. Simpson obtained judgments on those notes in the Hendricks Circuit Court, and assigned the judgments to Matlock, directing Worth to hand over to Matlock the securities that had been taken.
Lewis charged in his bill that these judgments had all been satisfied, and that Dicken was entitled to a reconveyance by Worth.
One of these judgments was for 549 dollars, and upon it an execution was issued in 1841, under which the sheriff levied on a tract of land and a large quantity of personal property. A part of this property was sold for money sufficient to satisfy this execution in full, and to make about 73 dollars surplus, which was applied on an execution issued on one of the other judgments. The remainder of the property levied on, being personal property, remained unsold for want of bidders, and was left in Dicken's hands, who used and disposed of it without any objection from Matlock, who was not present, assumed no control, and had no express knowledge of the proceedings of the sheriff.
Upon the other two judgments in favor of Simpson, there were various credits indorsed, showing payments at different times, and receipts by Matlock, dated March 6th, 1841, for the balance due in full.
Matlock charged, in a cross bill, that on said 6th of March, 1841, he had an account with Dicken of the balance due on these judgments, and it was found there then remained unpaid 531 dollars; and that he agreed to take a conveyance of a part of the land at the price of 500 dollars, 31 dollars only being paid him in money; in this way, explaining the reason of the judgments being receipted in full.
It was charged and admitted, that in July, 1841, Dicken sold to one De Pew all of the property except that part conveyed to Matlock, as above mentioned, for 720 dollars, and Worth, with thé consent of Matlock, made a convey*122anee to De Pew. In this transaction, to procure the consent of Matlock, De Pew was to surrender a note for 107 dollars which Matlock owed him, in part payment. For the balance of the purchase-money, he was to account to Dicken; but Matlock denies that De Pew ever gave him the said note.
Although the receipts for the balances due on these judgments bear the date of March 6th, 1841, they were, in fact, made in 1848, and were ante-dated. It was proved, by oral testimony, that in 1848 Dicken still owed Matlock upwards of 700 dollars on the judgments; that the latter took a conveyance of the property before mentioned at the price of 500 dollars; that it was actually worth about 400 dollars; and that the balance, to make up the 700 dollars due, was paid him by the replevin-bail, Dicken being then notoriously insolvent.
The Circuit Court decreed that there was due on these judgments, to Matlock, 500 dollars; that Matlock holds the premises in trust for the payment of that sum; and that the complainant may have an execution to sell the property so held by Matlock, to be applied to the payment of his debt, after the payment of that, sum to Matlock.
The plaintiff in error contends that parol evidence was inadmissible to contradict the records of the judgments and executions showing their satisfaction. But the evidence admitted does not in any way impeach or contradict the receipts; it merely shows the nature of the consideration for which they were executed, and for this purpose it is certainly unobjectionable.
We think the decree is clearly right, or, at least, as favorable to the complainant as he could ask. Matlock received the land which the complainant now seeks to have applied to the payment of his debt, in part satisfaction of his prior judgments, and as there is nothing in the case which affords any ground for giving the complainant the priority, the most he could demand would be to have the land sold, if it was worth more than it was received for by Matlock, and to have the surplus appropriated to the payment of his debt.
J. A. Wright and C. C. Nave, for the plaintiff.
J. S. Harvey, for the defendants.
Per Curiam.
The decree is affirmed with costs.